Citation Nr: 1613859	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  07-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating prior to August 1, 2011, a disability rating in excess of 10 percent from August 1, 2011, to October 24, 2012, and a disability rating in excess of 30 percent from October 25, 2012, for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Gentry Hogan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.  

When the case was before the Board in December 2014, it was decided in part and remanded in part.  While the case was in remand status, the RO increased the rating for the Veteran's right foot disability from 10 percent to 30 percent, effective October 25, 2012.  This did not satisfy the Veteran's appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.



FINDINGS OF FACT

1.  Prior to October 25, 2012, the Veteran's right foot disability was manifested by impairment that most nearly approximated moderate impairment. 

2.  On and after October 25, 2012, the Veteran's right foot disability has been severe; it has not resulted in actual loss of the use of the Veteran's right foot.


CONCLUSION OF LAW

The residuals of a right foot injury warrant a rating of 10 percent, but not higher, for the period of the claim prior to October 25, 2012, and a 30 percent rating, but not higher, on and after October 25, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in an August 2006 letter, prior to the initial adjudication of his claim in December 2006.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations during the time period relevant to this appeal.  As such, the Board finds that VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The Veteran's right foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for "other foot injuries."  Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury; a 20 percent rating is warranted for a moderately severe foot injury; and a 30 percent rating is warranted for a severe foot injury.  A 40 percent rating is warranted where there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran sustained a right foot fracture in August 1976, during service.  He was granted service connection for residuals, right foot injury, in a February 1978 rating decision.  The Veteran's current claim for an increased rating was filed in July 2006.  In that claim, the Veteran stated that his right foot was disfigured and very painful.  

In response to the claim the Veteran was afforded a VA contract examination in November 2006.  The examiner noted that the Veteran incurred a chip fracture on the dorsum of the right foot during an in-service training exercise in 1976.  He noted the Veteran's report of a constant, aching pain in the middle of his foot that travelled up and down the foot, with a subjective pain rating of 8 out of 10.  The Veteran reported that the pain was elicited by physical activity and stress and also came by itself and was relieved by rest, but he reported having pain and swelling during rest as well as standing and walking.  The examiner noted the Veteran was able to function without medication, and had had no treatment since a cast after the injury.  The examiner noted the Veteran's report that he had functional impairment, but worked through the pain.  The examiner stated that the Veteran's posture was within normal limits, but he had a right antalgic gait.  There was no sign of abnormal weight bearing and he did not use any device for ambulation.  The examiner stated that the examination showed no sign of painful motion, tenderness, weakness, edema, atrophy of the musculature or disturbed circulation.  There was no pes planus, pes cavus, hammertoe, metatarsalgia, hallux valgus or rigidus, and there was good alignment of Achilles tendons.  The examiner stated that the Veteran did not have any limitation of function with standing or walking, in the examiner's opinion.  After an X-ray study, a mild hallux valgus deformity of the right foot was noted, but the examiner stated it was not related to the Veteran's diagnosis of post-chip fracture of the dorsum of the right foot.

In a November 2006 treatment note, the Veteran's treatment provider noted the Veteran's report that his foot pain had gradually worsened over the past few decades since his in-service injury.  The note states the Veteran had appropriate range of motion, that strength and sensation were intact, and he had no edema.  The note further states that the Veteran did have some slight irregularity on the lateral aspect of his right foot, with tenderness, which he said had been present for many years.  The note also states that the Veteran had chronic right foot pain.  A follow-up appointment was made in order to better address the chronic foot pain, but the treatment provider stated that in the meantime, Tylenol was the only recommendation he would give the Veteran.

The Board notes that in a May 2011 correspondence, the Veteran stated that his right foot had continued to worsen over the years and that a knot on his right foot still remained.  He was afforded an additional VA examination in August 2011.  The examiner noted a fracture of the right foot in 1976.  He noted that the Veteran had hallux valgus, but experienced no symptoms due to the diagnosis.  The examiner indicated that the Veteran's right foot disability was moderate in severity.  He did not check the boxes on the examination report to indicate the Veteran's disability was either moderately severe or severe.  The examiner also noted "1+ edema distal and lateral to the lateral malleolus."  The examiner noted that the Veteran was using a cane regularly at the time of the examination.  He stated that the Veteran's right foot condition impacted his ability to work, specifically that the condition would limit his employment to a job where he would not have to stand for more than 30 minutes at a time, but would not limit sedentary employment.

In a statement dated October 25, 2012, the Veteran reported that his foot pain had become more limiting than previously reported.  He stated that he had difficulty with ambulation, standing, walking, lifting, sitting, and activities of daily living.

At his August 2014 hearing, the Veteran stated he could not do a lot of walking, and that he used a cane.  He stated that his foot gave him a lot of pain if he did a lot of walking and it also got numb.  He stated that sometimes he had to stop and brace himself until he could work through the pain.  He stated that he had throbbing pain every day, and that he took meloxicam, gabapentin, hydrocodone, and oxycodone daily.  He reported only being able to stand or walk for 10 minutes before needing to sit down.

The Veteran was afforded an additional VA examination in May 2015.  The Veteran reported that he had intermittent foot pain that interfered with walking, prolonged standing, and sitting, and the examiner indicated that the Veteran experienced pain which contributed to functional loss.  The examiner indicated the Veteran had less movement than normal, pain on movement, pain on weight-bearing, pain on non-weight-bearing, swelling, disturbance of locomotion, interference with sitting, and interference with standing.  The examiner stated that the Veteran's pain, weakness, fatigability, or incoordination significantly limited his functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The examiner also noted that the Veteran was constantly using a brace and a cane.  The examiner ultimately found that the Veteran's right foot disability was severe, but he also indicated that there was not functional impairment to a degree that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

Based on the evidence summarized above, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran had a moderate foot disability as of the date of his July 2006 claim.  As such, the Board finds that the symptoms of the Veteran's right foot disability most closely approximated the criteria for a 10 percent rating under Diagnostic Code 5284 from the date of his July 13, 2006, claim.  In so finding, the Board has determined that the report of the November 2006 VA-contract examination of the Veteran's right foot is not adequate for rating purposes.  The Board notes that the November 2006 examiner did not make a specific finding as to the level of severity of the Veteran's right foot disability.  While the examiner stated that the Veteran did not have any limitation of function with standing or walking, "in the examiner's opinion," the examiner provided no rationale for this statement.  The examiner did not explain why the Veteran's report of constant, aching pain in the middle of his foot that travelled up and down the foot, with a subjective pain rating of 8 out of 10, did not amount to a limitation of function with standing or walking.  The VA examination in August 2011 confirmed the presence of moderate foot disability.  Accordingly, the Board concludes the disability warrants a 10 percent rating for the period of the claim prior to August 1, 2011.  

With respect to whether the disability warrants more than a 10 percent rating during the period of the claim prior to October 25, 2012, the Board notes that there is no medical evidence of more than moderate impairment for that period.  In addition, the August 2011 VA examiner determined that the disability was moderately disabling and reported findings supporting that conclusion.  Therefore, the Board concludes that a rating in excess of 10 percent is not warranted for the period prior to October 25, 2012.

In a statement dated October 25, 2012, the Veteran asserted that the disability had increased in severity and the next VA examination after that confirmed the presence of severe foot disability.  Therefore, the rating was properly increased to 30 percent, effective October 25, 2012.  The Board notes that a rating higher than 30 percent is warranted only when there is actual loss of the use of the claimant's foot.  Upon a careful review of the entire record, there is no medical or other evidence showing that the remaining function in the foot is equivalent to or less than that of an amputation stump with use of a suitable prosthesis (loss of use of the foot).  Therefore, a rating in excess of 30 percent is not warranted.

The Board has considered whether the Veteran could be granted a higher disability rating under any other Diagnostic Code.  However, there is no medical evidence suggesting diagnoses of flatfoot, weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, and 5283 are inapplicable.  In addition, although the evidence includes a diagnosis of hallux valgus, the maximum rating under Diagnostic Code 5280 for hallux valgus is 10 percent.  Thus, application of that Diagnostic Code would not result in a higher rating than that already granted by the Board.

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, hearing testimony, and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence, the evidence simply does not show entitlement to a rating in excess of 10 percent under any applicable diagnostic code prior to October 25, 2012, nor does the evidence show actual loss of the use of the Veteran's right foot at any time during the period of the claim.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the medical evidence suggests that the Veteran is precluded from employment that requires standing for prolonged periods of time, there has been no suggestion that the Veteran is completely unemployable due to his right foot disability.  The Board notes that the August 2011 VA examiner indicated the Veteran was not precluded from sedentary employment.  As such, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

The Board having determined that the residuals of a right foot injury warrant a 10 percent rating for the period of the claim prior to October 25, 2012, and a rating of 30 percent from October 25, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


